Eminent domain/ property subject to taking; battme land/ levee construction and maintenance in Louisiana. — Plaintiffs, owners of tracts of farmland lying along the Atchafalaya River, in Pointe Coupee Parish, Louisiana, sue to recover just compensation for the alleged taking by the United States through the Corps of Engineers of timber and topsoil from their lands, in the course of work to improve the levee along the east side of the river. Defendant has filed motions for summary judgment in both cases on the ground that the plaintiffs have failed to state claims for relief because they *1201have not been deprived of any compensable property rights, the land in question being batture land subject to a servitude in favor of the State of Louisiana for use for levee purposes without necessity of payment of compensation and the state having granted to the United States the right to exercise that servitude for levee purposes and the furtherance of the construction of a flood control project. On December 11, 1967, upon consideration of defendant’s motions for summary judgment, the court ordered that the defendant’s motions he granted and the petitions be dismissed on the ground that the lands used by the United States Corps of Engineers for the improvement of levees for which the plaintiffs claim compensation is batture land under the Louisiana Constitution of 1921 (Art. 16, sec. 6) and may be taken by the United States as a donee of the State without compensation to the owners. See General Box Co. v. United States, 351 U.S. 159 (1956).